        Case 1:16-md-02677-GAO Document 393 Filed 01/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


IN RE DAILY FANTASY SPORTS
LITIGATION                                              1:16-md-02677-GAO


  DEFENDANT DRAFTKINGS INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY

       DraftKings Inc. (“DraftKings”) submits the attached decision by the Supreme Court of

the United States of America in Henry Schein, Inc. v. Archer & White Sales, Inc., No. 17-1272

(U.S. Jan. 8, 2019), in which the United States Supreme Court clarified that courts must compel

arbitration of threshold arbitrability questions, as well as the underlying dispute, when a valid

governing contract clearly and unmistakably delegates those questions to an arbitrator. The

decision is attached as Exhibit A to this submission. DraftKings also respectfully moves this

Court for leave to file a supplemental, four-page brief with a more extensive analysis and

argument as to how this decision affects the pending motions to compel, which DraftKings has

attached as Exhibit B to this submission.

Dated: January 18, 2019

                                                      Respectfully submitted,

                                                             /s/ Damien Marshall
                                                      Damien Marshall
                                                      Leigh M. Nathanson
                                                      BOIES SCHILLER FLEXNER LLP
                                                      575 Lexington Avenue
                                                      New York, NY 10022
                                                      (212) 446-2300
                                                      dmarshall@bsfllp.com
                                                      lnathanson@bsfllp.com



                                                      Attorneys for Defendant DraftKings Inc.
        Case 1:16-md-02677-GAO Document 393 Filed 01/18/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE


I, Damien Marshall, hereby certify that on this 18th day of January, 2019, this document was
electronically filed with the Clerk of the Court using the CM/ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Damien Marshall
